Title: From Alexander Hamilton to James McHenry, 22 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            Camp Scotch Plains May 22d. 1800—
          
          I have the honor to transmit the proceedings of a General Court Martial in the case of Capt. Courtlandt of the 12th. Regt. to be laid before the President for his decision.
          Tho’ this Officer would soon be out of Service by the operation of the law for disbanding the troops; yet it is, in my opinion, very important, in point of example, that for such outrageous conduct, he should be sent from it with disgrace. Promptness in the decision, as it would give point to the punishment, is particularly desirable
          W—
        